Exhibit 10.36

 

AMENDMENT NO. 1

 

TO

 

THE EQUITY RESIDENTIAL SUPPLEMENTAL

 

EXECUTIVE RETIREMENT SAVINGS PLAN

 

WHEREAS, Equity Residential (the “Employer”) maintains The Equity Residential
Supplemental Executive Retirement Savings Plan (the “Plan”), as last amended and
restated effective January 1, 2003, for the benefit of its eligible employees;

 

WHEREAS, Section 10.1 of the Plan provides that the Employer may amend the Plan
at any time; and

 

WHEREAS, the Employer desires to amend the Plan to eliminate the ability for
individuals to establish educational accounts under the Plan;

 

WHEREAS, the Trust desires to further amend the Plan to eliminate the ability
for participants to make elections with respect to the receipt or deferral of
dividends that would otherwise be solely paid with respect to stock of the
Employer held for the benefit of certain participants and allocated to their
Plan accounts;

 

NOW, THEREFORE, the Trust hereby amends the Plan as follows effective as of
January 1, 2005:

 

1.             The name of the Plan is hereby changed to “The Equity Residential
Supplemental Executive Retirement Plan” and “The Equity Residential Supplemental
Executive Retirement Plan” is hereby substituted for “The Equity Residential
Supplemental Executive Retirement Savings Plan” at any place where such term
appears in the Plan.

 

2.             The last sentence of Section 4.2(a) of the Plan is deleted and
replace with the following:

 

“Any dividends on such shares paid to any Participant, other than any former
employee of the Employer who, as of January 1, 2005, had made an election under
the terms of the Plan in effect prior to January 1, 2005 (a “Grandfathered
Former Employee”), shall be credited to such Participant’s Account when received
by the Funding Trustee. Any dividends payable on such shares to a Grandfathered
Former Employee shall be distributed in accordance with such Grandfathered
Former Employee’s election.”

 

3.             The following new subsection 5.2(d) is added to the Plan:

 

(d)           Notwithstanding any other provision of this Plan to the contrary,
no amount may be transferred or deposited into an Educational Account on or
after January 1, 2005.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Employer has caused this Amendment No.1 to be executed
by its duly authorized officer on this 28th day of December 2005.

 

 

EQUITY RESIDENTIAL

 

 

 

 

 

By:

/s/ Bruce C. Strohm

 

 

 

 

 

Title:

   EVP – General Counsel

 

 

ATTEST:

 

 

 

/s/ Jane Matz

 

 

 

 

Assistant Secretary

 

 

 

--------------------------------------------------------------------------------